internal_revenue_service number release date index number ---------------------- ---------------------------- ---------------------------------------- ---------------------------- --------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no ------------ telephone number -------------------- refer reply to cc corp bo4 plr-114418-14 date august legend taxpayer ------------------------------------------------------------------------------------------------------- ------------------------------------------------------------------------------------------------------- ---------------------- exchange ----------------------------------- state a ------------ date date -------------------------- -------------------------- dear ------------- this letter responds to a date letter requesting rulings under sec_301 sec_305 and sec_562 of the internal_revenue_code_of_1986 as amended the code the information received in that request is summarized below summary of facts taxpayer a state a corporation is an accrual basis taxpayer that files federal_income_tax returns as a real_estate_investment_trust reit on a calendar-year basis taxpayer for all relevant periods represents that it qualifies as a reit and intends to maintain such qualification taxpayer has one class of common_stock outstanding the common_stock which is publicly traded and listed on the exchange all references to shareholders herein refer to holders of common_stock taxpayer intends to make one or more distributions with respect to its common_stock for the taxable years ending on date and date the proposed distributions taxpayer will make the proposed distributions in the form of a combination of common_stock and cash each shareholder will have the right to elect to receive its portion of a proposed distribution in the form of either percent common_stock stock election or percent cash plr-114418-14 cash election if a shareholder fails to make a valid election that shareholder will be deemed to have made an election to receive its portion of the proposed distribution in the form of percent common_stock while each shareholder will have the option to elect to receive cash in lieu of common_stock for its portion of a proposed distribution taxpayer will limit the aggregate amount of cash to be distributed in a proposed distribution to an amount not less than percent of the total value of the proposed distribution cash limit in no event will the total amount of cash available in a proposed distribution be less percent to the extent necessary taxpayer will issue cash in lieu of fractional shares of common_stock any cash paid in lieu of fractional shares of common_stock will not count towards the cash limit if for any proposed distribution the total number of shares of common_stock for which an election to receive cash is made would result in the payment of cash in an aggregate amount that is less than or equal to the cash limit then i each shareholder electing to receive cash will receive its portion of the proposed distribution entirely in cash and ii each shareholder electing to receive common_stock will receive its portion of the proposed distribution entirely in common_stock if the total number of shares of common_stock for which an election to receive cash is made would result in the payment of cash in an aggregate amount that is in excess of the cash limit then i each shareholder electing to receive cash will receive a prorated amount of the available cash and will receive their remaining portion of the proposed distribution in common_stock and ii each shareholder electing to receive stock will receive the entire proposed distribution in common_stock in no event will a shareholder electing to receive cash receive less than percent of its portion of the proposed distribution in cash the total number of shares of common_stock to be issued in each proposed distribution will be determined by dividing i the total amount of the proposed distribution less the amount of cash to be paid not to exceed the cash limit by ii the volume-weighted average trading price of a share of common_stock on the exchange as of a to be determined date which will be on or around the shareholder election deadline for the proposed distribution taxpayer will pay the proposed distribution as soon as reasonably practicable anticipated by taxpayer to be within two weeks following the shareholder election deadline taxpayer does not currently have a dividend_reinvestment_plan drip in effect but for any shareholder participating in a future drip the drip would apply only to the extent of the cash the shareholder would have received in the proposed distribution in the absence of the drip rulings based solely on the information provided and the representations made we rule as follows with respect to the proposed distributions any and all of the common_stock and cash distributed in a proposed distribution by the taxpayer will be treated as a distribution of cash and property with respect to its stock to which sec_301 applies sec_301 sec_305 plr-114418-14 the amount of the distribution of common_stock will be considered equal to the amount of cash which could have been received instead by such shareholder sec_1_305-1 sec_1_305-2 ex the terms of the stock and cash distributions as described in this letter will not cause the stock and cash distributions to be considered preferential under sec_562 accordingly if under those terms a shareholder receives a combination of stock and money that differs from the combination received by another shareholder and if the fair_market_value of the stock on the date of distribution differs from the amount of money which could have been received instead those differences will not cause the distribution to be considered preferential under sec_562 caveats except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in particular no opinion is expressed with regard to whether taxpayer qualifies as a reit under subchapter_m of the code procedural statements this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number plr-114418- of the letter_ruling the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination pursuant to the power_of_attorney on file in this office a copy of this ruling letter will be sent to your authorized representative sincerely ____________________________ marlene p oppenheim senior counsel branch office of associate chief_counsel corporate cc
